ORDER

PER CURIAM.
Arthur F. Weppner appeals from the judgment upon his convictions following a bench trial for one count of felony driving while intoxicated (DWI) — chronic offender, in violation of Section 577.010, RSMo 2000 1; one count of felony driving with a revoked license, in violation of Section 302.321; and one count of misdemeanor driving in a careless and imprudent manner, in violation of Section 304.012, for which he was sentenced to a total of eight years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000, as amended.